[Cite as In re J.H., 2021-Ohio-4005.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: J.H.                                   :   APPEAL NO. C-210441
                                                  TRIAL NO. F05-1845-Z
                                              :

                                              :     OPINION




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2021




James A. Anzelmo, for Appellant Mother,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Nicholas C. Varney,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services,

Raymond T. Faller, Hamilton County Public Defender, and Julia Wood, Assistant
Public Defender, for the Guardian ad Litem for J.H.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Mother has appealed the juvenile court’s entry granting permanent

custody of her child, J.H., to the Hamilton County Department of Job and Family

Services (“HCJFS”). In two assignments of error, mother argues that the juvenile

court abused its discretion by denying her motion for a continuance, and that HCJFS

failed to establish by clear and convincing evidence that it should be given

permanent custody of J.H. For the reasons that follow, we overrule both assignments

of error and affirm the judgment of the juvenile court.

                     Factual and Procedural Background

       {¶2}   J.H. was born on September 26, 2020. After hospital staff became

aware of mother’s mental-health issues, she was placed on a 72-hour hold. Mother

told staff that she did not have any food or supplies for J.H. and that she was going to

leave the hospital against medical advice to shoot herself. That same day, by

emergency order of the juvenile court, J.H. was placed in HCJFS custody. Two days

later, on September 28, 2020, the juvenile court granted temporary custody to

HCJFS.

       {¶3}   On December 17, 2020, HCJFS filed a complaint for permanent

custody. The juvenile court agreed, and adjudicated J.H. dependent on February 24,

2021, before granting permanent custody to HCJFS on April 5, 2021.

       {¶4}   In support of the permanent-custody decision, the magistrate found

that mother had significant mental-health and cognitive issues that put J.H. at risk.

The magistrate further found that mother did not have custody of any of her other

children—three were committed to the permanent custody of HCJFS and two are in



                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS


the legal custody of relatives. Mother declined all assistance from HCJFS intended to

address her underlying mental-health issues, even revoking a release she had

previously signed to help connect her with assistance. Further, the magistrate found

that father had been absent from J.H.’s life, but for his attendance at one hearing,

and that no family members had filed a petition for custody.

       {¶5}   On April 16, 2021, mother objected to the magistrate’s decision

granting permanent custody to HCJFS, arguing that the court failed to consider an

alternative disposition: granting only temporary custody to HCJFS to allow time for

a family member to pursue custody. On August 5, 2021, the juvenile court overruled

the objection, adopted the magistrate’s findings, and awarded permanent custody to

HCJFS.

       {¶6}   On appeal, both of mother’s assignments of error essentially argue that

the award of permanent custody to HCJFS was in error because a relative was

available to take custody of J.H.

                         The Motion for a Continuance

       {¶7}   In mother’s first assignment of error, she argues that the juvenile court

abused its discretion by denying her motion for a continuance of the March 3, 2021

dispositional hearing. Mother sought this continuance to allow time for her sister,

M.W., to complete a home study and file a proper custody petition.

       {¶8}   Generally, a decision to grant or deny a continuance is within the

sound discretion of the trial judge. State v. Blassingame, 1st Dist. Hamilton No. C-

190555, 2021-Ohio-426, ¶ 17, citing State v. Unger, 67 Ohio St.2d 65, 423 N.E.2d

1078 (1981), syllabus.

       {¶9}   Mother relies on a Fifth District case, State v. Allen, 118 Ohio App.3d

846, 849-850, 694 N.E.2d 145 (5th Dist.1997), to argue that the juvenile court’s


                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS


denial of the motion was an abuse of discretion. However, in Allen, a criminal case,

the defendant was arraigned on December 29, with trial set for January 10. Id. at

847. Defense counsel received names of 14 witnesses only a week before trial, and

received notice on the day of trial about an incriminating statement from the

defendant, as well as a handprint found at the scene. Id. at 849. In holding that the

denial of a continuance was an abuse of discretion, the court stated, “a rush to

judgment can be even more detrimental to a defendant than a violation of a

defendant’s rights to a speedy trial.” Id. at 850.

       {¶10} In this case, however, mother has not demonstrated that the extra

time afforded by a continuance would have remedied her issue. At time of the

dispositional hearing, over six months had elapsed since J.H. had been placed in

HCJFS’s temporary custody. However, as of the dispositional hearing, a successful

home study was not complete, and no paperwork had been filed. In fact, in January

2021, M.W. failed a home study for noncompliance, and as of March 3, 2021, she had

not taken any steps to correct it. Based on these facts, it was not unreasonable or

arbitrary for the court to deny the motion for a continuance. This assignment of error

is, therefore, overruled.

                                Permanent Custody

       {¶11} In mother’s second assignment of error, she argues that it was

improper for the court to award permanent custody to HCJFS because HCJFS failed

to establish by clear and convincing evidence that it should be given permanent

custody.

       {¶12} On appeal, we must “independently find that clear and convincing

evidence supports [the grant of permanent custody.]” In re C. Children, 1st Dist.

Hamilton No. C-190650, 2020-Ohio-946, ¶ 8, citing In re W.W., 1st Dist. Hamilton


                                                4
                       OHIO FIRST DISTRICT COURT OF APPEALS


Nos. C-110363 and C-110402, 2011-Ohio-4912, ¶ 46. This requires appellate courts to

“examine the record and determine if the juvenile court had sufficient evidence

before it to satisfy the statutory clear-and-convincing standard.” In re W.W. at ¶ 46.

However, “[w]e will not substitute our own judgment for that of the trial court * * *

where some competent and credible evidence supports the trial court’s

determinations.” Id.

       {¶13} In order for permanent custody to be granted, HCJFS must satisfy the

two-part test of R.C. 2151.414. First, the court must determine whether HCJFS has

shown that one of the R.C. 2151.414(B)(1) conditions applies. As articulated by this

court, these conditions include:

       (1)    “the child is abandoned”

       (2)    “the child is orphaned, and there are no relatives of the child

       who are able to take permanent custody”

       (3)    at the time the agency files the motion for permanent custody,

       “the child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve

       or more months of a consecutive twenty-two month period;” * * * or

       (4)    none of the preceding conditions apply and “the child cannot be

       placed with either of the child’s parents within a reasonable time or

       should not be placed with the child’s parents,” based on an analysis

       under R.C. 2151.414(E).

In re W.W. at ¶ 49, quoting R.C. 2151.414(B)(1).

       {¶14} Next, the court must find that permanent custody is in the child’s best

interest. R.C. 2151.414(D)(1). In determining the best interest of the child, the court

should consider “all relevant factors,” including:


                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS


       (a) [t]he interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers, and out-of-home

       providers, and any other person who may significantly affect the child;

       (b) [t]he wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity

       of the child;

       (c) [t]he custodial history of the child * * * [;]

       (d) [t]he child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency; [and]

       (e) [w]hether any of the factors in divisions (E)(7) to (11) of this section

       apply.

R.C. 2151.414(D)(1).

       {¶15} In addressing the first step—whether one of the conditions of R.C.

2151.414(B)(1)(a)-(d) applies—the court determined J.H. could not be placed with his

parents within a reasonable time. This determination was made based on assessing

the factors in R.C. 2151.414(E). A finding by clear and convincing evidence that even

one of the factors exists is sufficient. In re William S., 75 Ohio St.3d 95, 99, 661

N.E.2d 738 (1996).

       {¶16} The juvenile court found mother’s chronic mental-health issues are

severe enough that she is unable to provide an adequate home for J.H., has failed to

remedy the situation, and will not be able remedy the situation within one year. R.C.

2151.414(E)(1) and (2). The record contains significant evidence demonstrating

mother’s ongoing mental-health struggles, which led to her older children being




                                                 6
                      OHIO FIRST DISTRICT COURT OF APPEALS


permanently placed with HCJFS, and her refusal to engage with HCJFS services to

address her issues.

       {¶17} The juvenile court also found R.C. 2151.414(E)(4), (10), and (11) were

satisfied because mother had been convicted of felony child endangerment for an

incident with one of her children, and she had not addressed her underlying issues.

Moreover, father never visited J.H. and failed to actively engage in the case. The

record supports these findings. While only one factor must be satisfied to support a

determination that a child cannot be placed with his or her parents within a

reasonable time, the court found that several factors were satisfied.

       {¶18} Moving to step two, the court found permanent custody was in J.H.’s

best interest. J.H. has been in HCJFS care since birth, and no other family members

have filed for custody. The record supports the court’s finding that a continued

relationship with mother may be dangerous to J.H.

       {¶19} Mother argues that “the trial court should have only given children

[sic] services temporary custody of J.H. to allow M.W. to complete the home study

and obtain the paperwork needed to file for custody of J.H.” Mother argues this

consideration should have been made when considering the “interrelationship of the

child with the child’s * * * relatives.” R.C. 2151.414(D)(1)(a). However, this court has

held that when making custody determinations, “the statute does not require that the

court consider placing a child with a relative before granting permanent custody to a

state agency.” In re Eicher Children, 1st Dist. Hamilton No. C-080107, 2008-Ohio-

2196, ¶ 14.

       {¶20} Next, while J.H. cannot express his wishes due to his age, his guardian

ad litem recommended a grant of permanent custody to HCJFS, and pointed out that




                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS


J.H. is thriving with the same foster family he has been with since birth. The foster

family is also willing to adopt him.

       {¶21} We also must consider J.H.’s need for a legally secure permanent

placement, and whether that can be achieved without permanent HCJFS custody. As

discussed, mother’s mental health prevents her from providing a safe home for J.H.

Mother asserts that M.W. is able to provide a safe home for J.H., but as noted above,

M.W. previously failed a home study and has not filed for custody.

       {¶22} Finally, R.C. 2151.414(E)(10) and (11) both apply in J.H.’s case because

mother has previously had her parental rights involuntarily terminated with respect

to siblings of J.H., and has not demonstrated that she has resolved the situation such

that she can now support J.H.; and father has abandoned J.H. under the statute due

to his lack of involvement in J.H.’s life.

       {¶23} Therefore, clear and convincing evidence supports the court’s

determination that permanent custody is in J.H.’s best interest. Because J.H. could

not be placed with either of his parents within a reasonable time, and permanent

custody is in his best interest, the second assignment of error is overruled.

       {¶24} We overrule both assignments of error and affirm the juvenile court’s

judgment.

                                                                     Judgment affirmed.


MYERS, P.J., and BERGERON, J., concur.




Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                8